Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on June 2, 2022.
Claims 1, 7 and 8 have been amended.
Claims 1 and 4-8 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on June 2, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 7 and 8 are amended to recite: wherein generate the transition instruction information to be sent to the first user and the second user comprises: generate automatically a first message to be sent to the first user as the first message is generated based on an identity of the communication project, an identity of the first user, an identity of the second user, an automated message related to the action request determined from the involvement difference detection table and related to the communication project to be taken over, and generate automatically a second message which is different from the first message to be sent to the second user as the second message is generated based on an 4Customer No.: 31561 Docket No.: 082920-US-348 Application No.: 16/455,766 identity of the communication project, an identity of the first user, an identity of the second user, an automated message related to the action request determined from the involvement difference detection table and related to taking over the communication project.
Applicant cites [0074] and Fig. 10A and 10B as provided support for this amendment.
The published specification (US2020/0013016A1) recites: [0074] 3-1. The transition instruction module 120 generates a description of the action request from the “relation type” (a relation type field 820 of the involvement difference detection table 800 illustrated in FIG. 8 or a relation type field 905 of the transition instruction template table 900 illustrated in FIG. 9) in the information returned from the involvement difference detecting module 115.
Paragraphs [0115]-[0119] do not provide any support for automatically generated messages.  Paragraph [0037] is the only mention of the word “automatic”, however, it is in reference to a telephone call and not regarding the generation of notifications.
The Examiner asserts that the new limitations comprise new matter.

The Examiner thanks Applicant for the amendments and the response.
The previous 112(a) rejection is overcome by amendment.
The 112(b) rejection is overcome by Applicant’s remarks.  It will be understood that the “who” refers to the first user.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, an apparatus and a medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).  
The claimed invention is directed to an  abstract idea without significantly more. Claims 1, 7 and 8 recite detects a difference in degrees of involvement in communication in a community in which a plurality of users participate in a communication project in the virtual community or between users in the virtual community and notifies, in a case where a predetermined event is detected based on the difference, a first user related to the event and a second user having the involvement difference from the first user of an action request corresponding to the predetermined event, wherein the event is planned withdrawal or long-term absence from the virtual community, and the first user is a withdrawer or a long-tern absentee, wherein the second user is a user having a lower degree of involvement than the first user and generate a transition instruction information to be sent to the first user and the second user in response to the action request from the first user and an identity of the second user having been identified based on the difference in degrees of involvement satisfying a condition of a field of the involvement difference detection table to prompt the second user to contact the first user in an event that the second user is be taking over the communication project from the first user, The claims recite an apparatus that determines when a first user is absent, notifies a second user to fill-in for the first user and prompts the second user to contact the first user.  This is a certain method of organizing human behavior, specifically, commercial or legal interactions, including marketing activities and business relations where continuity of the business operation is ensured through delegation of assignments during a user’s absence.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of determining when involvement has slowed and notifying a second user to fill-in for the first user. The recitations of “processor”, do not integrate the invention into a practical application because they are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0056].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The limitations of “transfer to the second user the communication project which has been worked on by the first user” and “generate automatically a first message to be sent to the first user as the first message is generated based on an identity of the communication project, an identity of the first user, an identity of the second user, an automated message related to the action request determined from the involvement difference detection table and related to the communication project to be taken over, and generate automatically a second message which is different from the first message to be sent to the second user as the second message is generated based on an identity of the communication project, an identity of the first user, an identity of the second user, an automated message related to the action request determined from the involvement difference detection table and related to taking over the communication project” is insignificant extra-solution activity and is not sufficient to render the claims eligible as this limitation amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The generation of two different messages merely results in the insignificant extra-solution activity of informing the first and second user of the delegation via the transmission of data over a network.  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Dependent claims 4, 5 and 6 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that further narrow the judicial exception. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 7 and 8.

Response to Arguments:
Applicant argues that the claims cannot be performed without the assistance of a machine, based on the amendments to generating transition instructions to the first and second user.  Applicant argues that the claims are not feasible as a mental process.
As a first note, the abstract idea is a Certain Method of Organizing Human Activity, not a mental process, thus these arguments are moot.
The Examiner is not persuaded that communication efficiency is increased over existing technology.  This statement is merely the opinion of the Applicant and is not supported by the specification.  Further, there is no improvement to the computer itself or to another technological field.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US Pub. No. 2018/0324136) in view of Lehrian et al. (US Pub. No. 2019/0394289).
Claims 1, 7 and 8: Bastide discloses:
Maintaining an involvement difference detection table and notifying in response to detecting a predetermined event; ([0051] An auxiliary recipient may be determined based on the set of auxiliary fulfillment data. Determining may include computing, resolving, ascertaining, generating, or establishing. As described herein, the auxiliary recipient may include a user delegated by the original addressee to answer messages (e.g., secondary user, manager user, similar user). In embodiments, a database of delegates may be searched for an appropriate auxiliary user based on desired auxiliary fulfillment.)
processor (Fig. 1) that detects a difference in degrees of involvement in communication in a community in which a plurality of users participate in a communication product in the virtual community, between users in the community;  ([0058]: In embodiments, a set of recipient characteristics may be identified at block 421…The set of recipient characteristics may include a recipient domain (e.g., entity the recipient works for), mentions (e.g., indicating level of importance to the project), prior senders (e.g., in a chain of email responses), and the like. The set of target recipients may be extracted from the message (e.g., mail message, social networking message) from distribution lists such as TO, CC, BCC, domain, attachments, and the like. The extraction may be performed for analysis of the group membership/ownership. In various embodiments, references to prior conversations may be extracted from the message to identify recipient characteristics. Mentions or references to users may be added to the list and tallied/counted. As an example, User A may be mentioned four times and may have a count of 4 while User B may only be mentioned twice and may have a count of 2.)  The Examiner understands the count of mentions as an example of detecting a degree of involvement in a community.
processor (Fig. 1) that notifies, in a case where a predetermined event occurs in the future, based on the difference detected by the detecting section, a first user related to the event or a second user having the difference from the first user of an action request. ([0035]: obtainability data may be collected for Users B, C, and D. User B may have an automated “out of office” response to messages, (i.e., a predetermined event that occurs in the future) indicating that User B will not be able to reply to messages for the next two days. This may cause a problem if the deadline for the project is within two days. A response may be needed from User B before they return to the office. Additional obtainability data for User B may indicate two delegates, Users E and F, who may be able to respond to messages while User B is out of office. The obtainability data for User E may indicate that User E can answer messages pertaining to a Subject Area 1 while the obtainability data for User F may indicate that User F can answer messages pertaining to Subject Areas 2 and 3. [0038] Consider the following example. In the example described herein, User B may be out of office and delegate message response to Users E and F. Based on the time-sensitive element of the message (e.g., a deadline) and the length of time User B is expected to be out of office, it may be determined that a message modification action is necessary to meet the deadline. It may be desired to contact a delegate of User B in order to obtain a response before the deadline. Obtainability data for Users E and F may be analyzed. As described herein, User F may be authorized to response to messages regarding Subject Area 2, which matches the content of the message from User A. Based on the content match (e.g., within a threshold), it may be determined that User F should be added to the recipient list in order to meet the deadline for the project. It may be determined to automatically add User F to the recipient list (e.g., changing the recipient list) by the obtainability management engine without manual intervention from User A. Other examples of determining a message modification action and providing a candidate change of the set of target recipients may also be possible.)
Bastide further discloses a withdrawal: ([0035]: out-of-office automated response. [0045]: long-term absence when the doctor is away for a week.) and that the second user has a lower degree of involvement than the first user. ([0060]: Student A may have ten mentions, Student B may have seven, Student C may have twelve, and Student D may have six. Student B may have a question for Student C and send an instant message. However, Student C may have logged offline for the night. Since Student A has the next highest number of mentions, Student A may be determined as an auxiliary recipient for Student C. The message modification action may include adding Student A to the instant message chat.)  The Examiner understands that the first user is Student C (with 12 mentions) and that the second user is Student A (with 10 mentions), thus the second user has a lower degree of involvement than the first user.
The Examiner also understands that any user (such as Student C) can also be a user who has decided to use the out-of-office responses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included that any user can use an out-of-office response, in the system disclosed by Bastide, for the motivation of providing a method of ensuring that all users of a communication system can alert other users to their availability status so as to ensure that urgent requests can be delegated for response during an absence.
Bastide discloses generating a transition instruction information to be sent to the first user and the second user: [0041] …In the example described herein, it may be determined to modify the recipient list of the message by adding User F to the thread in order to meet the deadline. The obtainability management engine may automatically add User F to the message thread without manual intervention from User A. When User A hits the send/reply button, the message may be sent to Users B, C, D, and F. (Note; User B is the first user who is out-of-the-office.)  
Bastide further discloses downloading the communication project after the second user takes over [0059]:  If the recipient characteristics for a particular auxiliary recipient achieve a threshold number of mentions, the message modification action may include adding the particular recipient to the message or forwarding the message to the particular recipient. 
Bastide does not disclose a prompt to contact the first user when the second user is taking over.
Lehrian, however, discloses [0067] At 422, a notification may be sent to the selected candidate (e.g., individual 410). The notification may be in any suitable form (e.g., text message, push notification, alarm, alert, a social media post, an email, etc.). For example, if the individual 410 was selected for the task, a notification may be provided via a user device of the individual 410 (e.g., the user device 424). In some embodiments, the notification may provide the individual 410 the option to accept delegation of the task or decline task delegation. If accepted, another notification may be provided to the user device 406 at 430 that may indicate to the user 404 that the individual 410 has been delegated to perform the task and has confirmed that he will do so. If declined, a notification may, or may not, be provided at the user device 406.  See also Fig. 4.
The Examiner understands that a push notification is an automatically generated notification.  Thus, the first push notification to the second user to accept delegation and the other (when accepted) notification to the first user discloses the new limitations of: generate automatically a first message to be sent to the first user as the first message is generated based on an identity of the communication project, an identity of the first user, an identity of the second user, an automated message related to the action request determined from the involvement difference detection table and related to the communication project to be taken over, and generate automatically a second message which is different from the first message to be sent to the second user as the second message is generated based on an identity of the communication project, an identity of the first user, an identity of the second user, an automated message related to the action request determined from the involvement difference detection table and related to taking over the communication project.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a prompt to contact the first user when the second user is taking over and sending notifications based on the first and second user to confirm the acceptance, as disclosed by Lehrian, in the system disclosed by Bastide, for the motivation of providing a confirmation to the first user that the second user has accepted the delegation of tasks.
Claim 4: Bastide discloses at [0051]: An auxiliary recipient may be determined based on the set of auxiliary fulfillment data…a database of delegates may be searched for an appropriate auxiliary user based on desired auxiliary fulfillment. In certain embodiments, an out-of-office message may be queried to determine/indicate a delegate/delegates. A hierarchical organizational structure may be analyzed to compute a delegate/contact (e.g., up the hierarchy, down the hierarchy, same level) based on the level of importance of the message…As an example, the assistant of an addressee may be able to quickly respond (e.g., within a threshold time) to a message while the addressee is on vacation. The message may be automatically sent to the assistant in order to receive an answer within the threshold amount of time.
The Examiner understands that a delegate up the hierarchy would have a high degree of involvement and would not be notified when the level of importance does not indicate such a notification.
Claims 5 and 6:  Bastide discloses selecting a user who communicates with the first user as the second user. ([0035]: an absent user indicates delegates).  The Examiner understands that a predetermined operation on the first user is the first user delegating a second user.

Response to Arguments
Applicant’s amendments, filed June 2, 2022, have been considered.  Additional citations from Lehrian are discussed above with respect to these amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629